 
Exhibit 10.3
SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER


THIS SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER, dated as of May
14, 2012 (the “Agreement”), is entered into among Ruby Tuesday, Inc., a Georgia
corporation (the “Borrower”), the Lenders party hereto and Bank of America,
N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).  All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Lenders and the Administrative Agent entered into
that certain Revolving Credit Agreement dated as of December 1, 2010 (as amended
or modified from time to time, the “Credit Agreement”);


WHEREAS, the Borrower, the Lenders and the Administrative Agent entered into
that certain First Amendment to Revolving Credit Agreement, dated as of July 19,
2011;


WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below subject to the terms and conditions specified in this
Agreement;


WHEREAS, the Borrower has requested that the Lenders provide a waiver of any
existing Default or Event of Default listed under Section 2 hereof and continue
to make available to the Borrower the Loans provided under the Credit Agreement;
and


WHEREAS, the Lenders are willing to provide a waiver of any existing Defaults
and/or Events of Default listed under Section 2 hereof, amend the Credit
Agreement as provided below, and continue to make Loans to the Borrower subject
to the terms and conditions specified in this Agreement;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.           Amendments.      The Credit Agreement is hereby amended as follows:


(a)           The following definitions are hereby added to Section 1.1 of the
Credit Agreement in the appropriate alphabetical order to read as follows:


“Collateral Documents” means a collective reference to the Pledge Agreement and
such other security documents as may be executed and delivered by the Loan
Parties pursuant to the terms of Section 6.13.


“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.


“Pledge Agreement” means that certain pledge agreement dated as of the Second
Amendment Effective Date in favor of the Administrative Agent, for the benefit
of the holders of the Obligations, executed by each of the Loan Parties and the
Administrative Agent, as amended or modified from time to time.


“Pledged Collateral” has the meaning set forth in the Pledge Agreement.
 
 
 

--------------------------------------------------------------------------------

 


“Second Amendment Effective Date” means May 14, 2012.


“2012 Indenture” means that certain indenture dated as of the Second Amendment
Effective Date by and among the Loan Parties and Wells Fargo Bank, National
Association, as trustee.


“2012 Senior Note Documents” means the 2012 Indenture, the 2012 Senior Notes and
all other documents executed and delivered in connection with the 2012 Indenture
and the 2012 Senior Notes, the proceeds of which shall, in part, be used to
prepay the Indebtedness under the Senior Note Purchase Agreement and the Senior
Notes.


“2012 Senior Notes” means the “Notes” under and as defined in the 2012
Indenture.


(b)           The following definitions in Section 1.1 of the Credit Agreement
are hereby amended to read as follows:


“Aggregate Revolving Commitment Amount” means the aggregate principal amount of
the Revolving Commitments of all Lenders from time to time, as such aggregate
principal amount shall be reduced or increased pursuant to the terms hereof.  On
the Second Amendment Effective Date, the Aggregate Revolving Commitment Amount
equals TWO HUNDRED MILLION DOLLARS ($200,000,000).


“Consolidated EBITDA” means, for the Borrower and its Subsidiaries for any
period, an amount equal to the sum of (a) Consolidated Net Income for such
period minus (b) to the extent included in calculating Consolidated Net Income
for such period, any non-cash gains during such period minus (c) any actual cash
payments made during such period related to non-cash charges included in (d)(v)
below for a prior period plus (d) to the extent deducted in determining
Consolidated Net Income for such period, (i) Consolidated Interest Expense, (ii)
income tax expense determined on a consolidated basis in accordance with GAAP,
(iii) depreciation and amortization determined on a consolidated basis in
accordance with GAAP, (iv) payments made by the Borrower in respect of
Guaranties made to support Indebtedness of Franchisees in an aggregate amount
not to exceed (A) $15,000,000 during any four fiscal quarter period and (B)
$25,000,000 during the term of this Agreement, (v) all other non cash charges,
in each case, that do not represent a cash item in such period and (vi) cash
charges incurred in connection with the closing of any stores or units during
the 12 month period following the Second Amendment Effective Date; provided,
that, the aggregate amount of cash charges added back pursuant to this clause
(vi) for all periods shall not exceed $10,000,000, all as determined in
accordance with GAAP.


“Consolidated Lease Expense” means, for any period, the aggregate amount of
fixed and contingent rental and operating lease expense payable by the Borrower
and its Subsidiaries with respect to leases of real and personal property
(excluding (x) Capital Lease Obligations and (y) those cash charges for lease
termination costs in connection with the closing of any stores or units during
the 12 month period following the Second Amendment Effective Date, in an
aggregate amount not to exceed $10,000,000, that are added back to Consolidated
EBITDA pursuant to clause (d)(vi) of the definition thereof) determined on a
consolidated basis in accordance with GAAP for such period.
 
 
2

--------------------------------------------------------------------------------

 


“LC Commitment” means that portion of the Aggregate Revolving Commitment Amount
that may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount not to exceed $40,000,000.


“Loan Documents” means, collectively, this Agreement, the Collateral Documents,
the Notes (if any), any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.24, the LC Documents, the Fee
Letter, all Notices of Borrowing, the Subsidiary Guaranty Agreement, the
Franchisee Facility Guaranty Agreement, the Servicing Agreement, all Notices of
Conversion/Continuation and any and all other instruments, agreements, documents
and writings executed in connection with any of the foregoing.


“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $20,000,000.


(c)           The second proviso to the first sentence of the definition of
“Applicable Margin” in Section 1.1 of the Credit Agreement is hereby amended to
read as follows:


; provided, further, that if at any time the Borrower shall have failed to
deliver such financial statements and such certificate, the Applicable Margin
shall be at Level VI until such time as such financial statements and
certificate are delivered, at which time the Applicable Margin shall be
determined as provided above.


(d)           Clause (d) of the definition of “Change in Control” in Section 1.1
of the Credit Agreement is hereby amended to read as follows:


(d) the occurrence of a “Change in Control” (or any equivalent term thereof)
under and as defined in the 2012 Senior Note Documents.


(e)           Sections 2.12(b)(ii) and 2.12(b)(iii) of the Credit Agreement are
hereby amended to read as follows:


(ii)           Dispositions and Involuntary Dispositions.  The Borrower shall
prepay the Loans and/or provide Cash Collateral for the LC Exposure, Franchisee
LC Exposure and/or Franchisee Loan Exposure as hereinafter provided, in an
aggregate amount equal to 100% of the Net Cash Proceeds of all sales, transfers
and dispositions of property pursuant to Sections 8.5(d) or (e) to the extent
that the aggregate of such Net Cash Proceeds exceeds $50,000,000 in the
aggregate in any fiscal year and/or $150,000,000 in the aggregate during the
term of this Agreement, to the extent such Net Cash Proceeds are not reinvested
in Eligible Assets within 180 days of the date of such sale, transfer or
disposition.  Any prepayment pursuant to this clause (ii) shall permanently
reduce the Aggregate Revolving Commitment Amount on a dollar for dollar basis
and shall be applied as set forth in clause (iv) below.


(iii)           Debt Issuances. Immediately upon receipt by the Borrower or any
Subsidiary of the Net Cash Proceeds of any Debt Issuance, the Borrower shall
prepay the Loans and/or provide Cash Collateral for the LC Exposure, Franchisee
LC Exposure and/or Franchisee Loan Exposure as hereinafter
 
 
3

--------------------------------------------------------------------------------

 
 
provided, in an aggregate amount equal to 100% of such Net Cash Proceeds.  Any
prepayment pursuant to this clause (iii) shall be applied as set forth in clause
(iv) below.


(f)           Section 5.16 of the Credit Agreement is hereby amended to read as
follows:


Section 5.16          Senior Indebtedness.


The Obligations rank at least pari passu in right of payment with all
obligations of the Loan Parties under the 2012 Senior Note Documents.  The
Indebtedness under the 2012 Senior Note Documents is unsecured Indebtedness and
does not contain any covenants or defaults, taken as a whole, that are
materially more restrictive than those contained in this Agreement.


(g)           Section 5.17 is hereby added to the Credit Agreement to read as
follows:


Section 5.17           Perfection of Security Interests.


The Pledge Agreement creates a valid security interest in, and Lien on, the
Pledged Collateral, which security interests and Liens are currently perfected
security interests and Liens in favor of the Administrative Agent, prior to all
other Liens.


(h)           Section 6.10 of the Credit Agreement is hereby amended to read as
follows:


Section 6.10           Additional Subsidiaries.


If any additional Material Domestic Subsidiary is acquired or formed after the
Closing Date or any Subsidiary becomes a Material Domestic Subsidiary after the
Closing Date, the Borrower will, within thirty (30) days after such Material
Domestic Subsidiary is acquired or formed or such Subsidiary becomes a Material
Domestic Subsidiary, notify the Administrative Agent and the Lenders thereof and
will (A) cause such Material Domestic Subsidiary to become a Loan Party by
executing an agreement in the form of Annex 1 to Exhibit D in form and substance
satisfactory to the Administrative Agent and (B) cause such Material Domestic
Subsidiary to deliver simultaneously therewith similar documents applicable to
such Material Domestic Subsidiary required under Section 4.1 as reasonably
requested by the Administrative Agent, a supplement to the Pledge Agreement and
all certificates evidencing any certificated Equity Interests required to be
pledged pursuant to the Pledge Agreement, together with duly executed in blank
and undated stock powers attached thereto, and favorable opinions of counsel to
such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clauses
(A) and (B)), all in form and substance reasonably satisfactory to the
Administrative Agent.


(i)           Section 6.11 of the Credit Agreement is hereby amended to read as
follows:


Section 6.11           Additional Guaranties.


If at the end of any Fiscal Quarter of the Borrower:
 
 
4

--------------------------------------------------------------------------------

 


(a)           the total assets of Subsidiaries that are not Guarantors
constitute more than five percent (5%) of the total assets of the Consolidated
Companies, or


(b)           the Consolidated Net Income of Subsidiaries that are not
Guarantors constitute more than five percent (5%) of the Consolidated Net Income
of the Consolidated Companies,


then the Borrower shall (i) notify the Administrative Agent thereof in the
certificate delivered pursuant to Section 6.1(c) for such fiscal quarter and
(ii) within 15 days thereafter, (A) cause the appropriate number of Subsidiaries
to become Guarantors (by execution of an agreement in the form of Annex 1 to
Exhibit D in form and substance satisfactory to the Administrative Agent and (B)
cause such Subsidiary to deliver simultaneously therewith similar documents
required under Section 4.1 as reasonably requested by the Administrative Agent,
a supplement to the Pledge Agreement and all certificates evidencing any
certificated Equity Interests required to be pledged pursuant to the Pledge
Agreement, together with duly executed in blank and undated stock powers
attached thereto, and favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clauses (A) and (B)), all in
form and substance reasonably satisfactory to the Administrative Agent.


(j)           Section 6.12 of the Credit Agreement is hereby amended to read as
follows:


Section 6.12           Additional Guarantors.


Notwithstanding the provisions of Section 6.10, if at any time any Domestic
Subsidiary that is not a Guarantor provides a guarantee of any Person’s
obligations with respect to the 2012 Senior Note Documents, then promptly (and
in any event within five (5) days), the Borrower will cause such Domestic
Subsidiary to (A) become a Guarantor by executing and delivering to the
Administrative Agent executing an agreement in the form of Annex 1 to Exhibit D
in form and substance satisfactory to the Administrative Agent or such other
documents as the Administrative Agent shall reasonably deem appropriate for such
purpose and (B) deliver simultaneously therewith similar documents applicable to
such Domestic Subsidiary required under Section 4.1 as reasonably requested by
the Administrative Agent, a supplement to the Pledge Agreement and all
certificates evidencing any certificated Equity Interests required to be pledged
pursuant to the Pledge Agreement, together with duly executed in blank and
undated stock powers attached thereto, and favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in clauses (A) and
(B)), all in form, content and scope reasonably satisfactory to the
Administrative Agent.


(k)           Section 6.13 is hereby added to the Credit Agreement to read as
follows:


Section 6.13           Pledged Assets.


The Borrower will cause (a) 100% of the issued and outstanding Equity Interests
of each Domestic Subsidiary (other than the Equity Interests of RT Smith, LLC,
RT Millington, LLC and RT O’Toole, LLC, in each case, solely for so long as any
Lien on such Equity Interests existing on the Second Amendment Effective Date
remains in
 
 
5

--------------------------------------------------------------------------------

 
 
effect; provided that in the event of the termination or release of any such
Lien, the applicable Loan Party promptly shall cause such Equity Interests to be
subject to a security interest in favor of the Administrative Agent, for the
benefit of the holders of the Obligations, pursuant to the terms of the Pledge
Agreement) owned by the Borrower or any other Loan Party and (b) 66% (or such
greater percentage that, due to a change in an applicable Law after the date
hereof, (1) could not reasonably be expected to cause the undistributed earnings
of such Foreign Subsidiary as determined for United States federal income tax
purposes to be treated as a deemed dividend to such Foreign Subsidiary’s United
States parent and (2) could not reasonably be expected to cause any material
adverse tax consequences) of the issued and outstanding Equity Interests
entitled to vote (within the meaning of Treas. Reg. Section 1.956 2(c)(2)) and
100% of the issued and outstanding Equity Interests not entitled to vote (within
the meaning of Treas. Reg. Section 1.956 2(c)(2)) in each Foreign Subsidiary
directly owned by a Loan Party to be subject at all times to a first priority,
perfected Lien in favor of the Administrative Agent, for the benefit of the
holders of the Obligations, pursuant to the terms and conditions of the
Collateral Documents, together with opinions of counsel and any filings and
deliveries reasonably necessary in connection therewith to perfect the security
interests therein, all in form and substance reasonably satisfactory to the
Administrative Agent.


(l)           Section 7.1 of the Credit Agreement is hereby amended to read as
follows:


Section 7.1             Minimum Fixed Charge Coverage Ratio.


The Consolidated Companies will maintain as of the last day of each Fiscal
Quarter, a Fixed Charge Coverage Ratio of not less than (a) 1.75 to 1.0 from the
Second Amendment Effective Date through and including June 3, 2014 and (b) 1.85
to 1.0 thereafter.


(m)           Section 7.2 of the Credit Agreement is hereby amended to read as
follows:


Section 7.2              Maximum Adjusted Total Debt to EBITDAR Ratio.


The Consolidated Companies will maintain, as of the last day of each Fiscal
Quarter, an Adjusted Total Debt to EBITDAR Ratio of not greater than (a) 4.50 to
1.0 from the Second Amendment Effective Date through and including June 4, 2013
and (b) 4.25 to 1.0 thereafter.


(n)           Section 8.1(b) of the Credit Agreement is hereby amended to read
as follows:


(b)           any Liens on any property or assets of the Borrower or any
Subsidiary existing on the Second Amendment Effective Date set forth on Schedule
8.1; provided that such Lien shall not apply to any other property or asset of
the Borrower or any Subsidiary;


(o)           The word “and” is hereby deleted from the end of Section 8.1(e) of
the Credit Agreement,  the period is hereby deleted and “; and” is hereby added
at the end of Section 8.1(f) and a new Section 8.1(g) is hereby added to Section
8.1 to read as follows:


(g)           Liens in favor of the Administrative Agent to secure the
Obligations.
 
 
6

--------------------------------------------------------------------------------

 


(p)           Sections 8.3(g) and (h) of the Credit Agreement are hereby amended
to read as follows:


(g)           Investments in franchise operators through the Franchise Partner
Program; provided, that (i) no Default or Event of Default shall have occurred
and be continuing before or after giving effect to such Investment, (ii) the
Adjusted Total Debt to EBITDAR Ratio on a Pro Forma Basis after giving effect to
such Investment is at least 0.25:1.0 less than (or one quarter-turn inside) the
maximum Adjusted Total Debt to EBITDAR Ratio permitted by Section 7.2 at such
time and (iii) the Borrower shall have at least $25,000,000 of availability
under the Aggregate Revolving Commitments after giving effect to such
Investment;


(h)           Investments in franchise operators through the Traditional
Franchisee program pursuant to the purchase option agreements entered into with
those operators; provided, that (i) no Default or Event of Default shall have
occurred and be continuing before or after giving effect to such Investment,
(ii) the Adjusted Total Debt to EBITDAR Ratio on a Pro Forma Basis after giving
effect to such Investment is at least 0.25:1.0 less than (or one quarter-turn
inside) the maximum Adjusted Total Debt to EBITDAR Ratio permitted by Section
7.2 at such time and (iii) Borrower shall have at least $25,000,000 of
availability under the Aggregate Revolving Commitments after giving effect to
such Investment;


(q)           Clauses (v) and (vi) of Section 8.3(j) of the Credit Agreement are
hereby amended to read as follows:


(v)           the Borrower shall have delivered to the Administrative Agent not
less than five (5) days prior to the consummation of such Acquisition a pro
forma compliance certificate demonstrating that the Adjusted Total Debt to
EBITDAR Ratio on a Pro Forma Basis (after giving effect to such Acquisition) is
at least 0.25:1.0 less than (or one quarter-turn inside) the maximum Adjusted
Total Debt to EBITDAR Ratio permitted by Section 7.2 at such time; and


(vi)           the Borrower has at least $25,000,000 of availability under the
Aggregate Revolving Commitments after giving effect to such Acquisition.


(r)           Section 8.4(c) of the Credit Agreement is hereby amended to read
as follows:


(c)           the Borrower may pay cash dividends on, and make cash redemptions
of, the Equity Interests of the Borrower; provided, that (i) no Default or Event
of Default shall have occurred and be continuing before or after giving effect
to the payment of such dividend or redemption, (ii) the Adjusted Total Debt to
EBITDAR Ratio on a Pro Forma Basis after giving effect to the payment of any
such dividend or redemption is at least 0.25:1.0 less than (or one quarter-turn
inside) the maximum Adjusted Total Debt to EBITDAR Ratio permitted by Section
7.2 at such time and (iii) the Borrower has at least $25,000,000 of availability
under the Aggregate Revolving Commitments after giving effect to the payment of
such dividend or redemption.


(s)           Section 8.5(e) of the Credit Agreement is hereby amended to read
as follows:


(e)           sales of Consolidated Assets pursuant to Sale and Leaseback
Transactions with an aggregate book value, when aggregated with all other such
sales
 
 
7

--------------------------------------------------------------------------------

 
 
since the Closing Date pursuant to Sale and Leaseback Transactions, not
exceeding $200,000,000 on the date of such transfer; provided, that no Default
or Event of Default has occurred and is continuing or would occur as a result of
such transaction.


(t)           Clause (i) of the proviso to Section 8.7 of the Credit Agreement
is hereby amended to read as follows:


(i) the foregoing shall not apply to restrictions or conditions set forth in
Schedule 8.7 or restrictions or conditions imposed by law or by this Agreement
or any other Loan Document or the 2012 Senior Note Documents,


(u)           Section 8.12(b) of the Credit Agreement is hereby amended to read
as follows:


(b)           (i) unsecured Indebtedness of the Borrower and the Guarantors
under the 2012 Senior Note Documents, in an aggregate principal amount not to
exceed $350,000,000 and (ii) refinancings thereof; provided that the terms of
any such refinancing Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are otherwise permitted by the Loan
Documents, provided further that the principal amount of the Indebtedness under
the 2012 Senior Note Documents shall not be increased above the principal amount
thereof outstanding immediately prior to such refinancing (other than to pay
reasonable fees, premiums, costs and expenses incurred in connection with such
refinancing), and the direct and contingent obligors therefor shall not be
changed, as a result of or in connection with such refinancing, provided still
further that the final maturity and the average life of such refinancing
Indebtedness shall not end earlier than the final maturity and the average life
of the Indebtedness under the 2012 Senior Note Documents and provided still
further that other material terms, taken as a whole, of any such refinancing
Indebtedness, and of any agreement entered into and of any instrument issued in
connection therewith, are no less favorable in any material respect to the Loan
Parties or the Lenders than the terms of the 2012 Senior Note Documents;


(v)           Section 8.12(c) of the Credit Agreement is hereby amended to read
as follows:


(c)           Indebtedness of the Borrower and its Subsidiaries existing on the
Second Amendment Effective Date and set forth in Schedule 8.12;


(w)           Section 8.12(e) of the Credit Agreement is hereby amended to read
as follows:


(e)           secured Indebtedness of the Loan Parties assumed in connection
with a Permitted Acquisition so long as such Indebtedness (i) was not incurred
in anticipation of or in connection with the respective Permitted Acquisition
and (ii) does not exceed $20,000,000 in the aggregate at any time outstanding;


(x)           Section 8.13 of the Credit Agreement is hereby amended to read as
follows:


Section 8.13           Prepayment of Other Indebtedness, Etc.


The Borrower will not make (or give any notice with respect thereto), or permit
any Subsidiary to make (or give notice with respect thereto), any voluntary or
optional payment or prepayment or redemption or acquisition for value of
(including without limitation, by way of depositing money or securities with the
trustee with respect thereto
 
 
8

--------------------------------------------------------------------------------

 
 
before due for the purpose of paying when due), refund, refinance or exchange of
any Indebtedness, including without limitation Indebtedness under the Senior
Note Purchase Agreement, the Senior Notes and/or the 2012 Senior Note Documents
except Indebtedness under the Loan Documents and intercompany debt owed to any
Loan Party; provided, however, that the Borrower may (a) prepay Indebtedness
under the Senior Note Purchase Agreement and/or the Senior Notes so long as no
Default or Event of Default shall have occurred and be continuing before or
after giving effect to the prepayment of such Indebtedness, (b) prepay
Indebtedness of the Loan Parties assumed in connection with a Permitted
Acquisition so long as no Default or Event of Default shall have occurred and be
continuing before or after giving effect to the prepayment of such Indebtedness,
(c) refinance the Indebtedness under the 2012 Senior Note Documents in
accordance with Section 8.12(b)(ii) so long as no Default or Event of Default
shall have occurred and be continuing before or after giving effect to the
refinancing of such Indebtedness and (d) prepay Indebtedness of the Loan Parties
described under Item 7 (and the attached spreadsheet) of Schedule 8.12, so long
as no Default or Event of Default shall have occurred and be continuing before
or after giving effect to the prepayment of such Indebtedness.


(y)           A new Section 8.14 is hereby added to the Credit Agreement to read
as follows:


8.14           Certain Subsidiaries.


The Borrower will not permit, nor will it allow any Subsidiary to permit, any
Subsidiary designated on Schedule 8.14 to create, acquire or own any Subsidiary.


(z)           The word “or” is hereby added to the end of Section 9.1(n) of the
Credit Agreement and a new Section 9.1(o) is hereby added to Section 9.1 to read
as follows:


(o)           except as contemplated by Section 10.9 or as may be permitted by
any Loan Document, any Loan Document purporting to grant a Lien to secure any
Obligation shall, at any time after the delivery of such Loan Document, fail to
create a valid and enforceable Lien on any Pledged Collateral purported to be
covered thereby or such Lien shall fail or cease to be a perfected Lien with the
priority required in the relevant Loan Document;


(aa)           A new Section 10.1(c) is hereby added to Section 10.1 of the
Credit Agreement to read as follows:


(c)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders and the Issuing Bank hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the Issuing Bank for purposes of acquiring, holding and
enforcing any and all Liens on Pledged Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are incidental thereto.  In this connection, the Administrative
Agent, as “collateral agent”, and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 10.5
for purposes of holding or enforcing any Lien on the Pledged Collateral (or any
portion thereof) granted under the Collateral Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of this Article X and
Article XI (including Section 11.3(d), as though such co-
 
 
9

--------------------------------------------------------------------------------

 
 
agents, sub-agents and attorneys-in-fact were the collateral agent under the
Loan Documents) as if set forth in full herein with respect thereto.


(bb)         A new paragraph is hereby added to the end of Section 10.9 of the
Credit Agreement to read as follows:


The Lenders and the Issuing Bank irrevocably authorize the Administrative Agent,
at its option and in its reasonable discretion, to release any Lien on any
Pledged Collateral granted to or held by the Administrative Agent under any Loan
Document (a) upon termination of the Aggregate Revolving Commitments and payment
in full of all Obligations (other than contingent indemnification obligations)
and the expiration or termination of all Letters of Credit, (b) that is
transferred or to be transferred as part of or in connection with any
transaction permitted hereunder or under any other Loan Document, or (c) as
approved in accordance with Section 11.2.  Upon request by the Administrative
Agent at any time, the Required Lenders will confirm in writing the
Administrative Agent’s authority to release its interest in particular types or
items of Pledged Collateral pursuant to this Section 10.9.


(dd)           Schedule 1.1(a) to the Credit Agreement is hereby amended to read
as provided on Schedule 1.1(a) attached hereto.


(ee)           Schedule 1.2 to the Credit Agreement is hereby amended to read as
provided on Schedule 1.2 attached hereto.


(ff)           Schedule 8.1 to the Credit Agreement is hereby amended to read as
provided on Schedule 8.1 attached hereto.


(gg)           Schedule 8.7 of the Credit Agreement is hereby amended to read as
provided on Schedule 8.7 attached hereto.


(hh)           Schedule 8.12 of the Credit Agreement is hereby amended to read
as provided on Schedule 8.12 attached hereto.


(ii)           A new Schedule 8.14 is hereby added to the Credit Agreement to
read as provided on Schedule 8.14 attached hereto.


2.           Waiver.


(a)           The Borrower acknowledges (i) the entering into and continued
existence of those certain agreements listed in Item 1 of Schedule I hereto (as
may be amended from time to time in a manner not materially adverse to the
Lenders, the “GE Loan Agreements”) by and among the Subsidiary Loan Parties
party thereto, on the one hand, and General Electric Capital Corporation or one
of its Affiliates, as the case may be (“GE”) on the other, pursuant to which
such Subsidiary Loan Parties incurred the Indebtedness identified on Schedule I
hereto and granted to GE security interests in the assets identified in the GE
Loan Agreements and the Borrower provided a guaranty of such Indebtedness and
(ii) the entering into and prepayment under the agreements listed in Item 2 of
Schedule I hereto by and among the Subsidiary Loan Parties party thereto, on the
one hand and First Franchise Capital Corporation, formerly known as Irwin
Franchise Capital Corporation (the “Irwin Prepaid Loans”), on the other.


(b)           Subject to the other terms and conditions of this Agreement, the
Administrative Agent and the Lenders agree to waive any existing Default or
Event of Default (i) arising under Sections 4.2,
 
 
10

--------------------------------------------------------------------------------

 
 
5.3, 5.6, 5.11, 5.12, 6.2(a), 8.1, 8.3, 8.7, 8.12, 8.13, 9.1(c), 9.1(d), 9.1(e)
and 9.1(f) caused by or resulting from the entry into by the Subsidiary Loan
Parties and/or the continued existence of and/or any prepayments under, as
applicable, the GE Loan Agreements, in each case prior to the date hereof and
(ii) arising under Section 8.13 and 9.1(d) caused by or resulting from any
prepayments under the Irwin Prepaid Loans, in each case prior to the date hereof
(the “Existing Defaults and Events of Default”).  The waiver set forth herein
shall be effective only in this specific instance and shall not obligate the
Lenders or the Administrative Agent to waive any other Default or Event of
Default, now existing or hereafter arising.  This waiver is limited solely to
the Existing Defaults and Events of Default as of the date hereof, and nothing
contained in this Agreement shall (i) modify the Loan Parties’ obligations to
comply fully with Sections 4.2, 5.3, 5.6, 5.11, 5.12, 6.2(a), 8.1, 8.3, 8.7,
8.12 and 8.13 of the Credit Agreement and all duties, terms, conditions or
covenants contained in the Credit Agreement and the other Loan Documents and
(ii) be deemed to constitute a waiver of any other rights or remedies the
Administrative Agent or any Lender may have under the Credit Agreement or any
other Loan Documents or under applicable law.  This is a one-time waiver, and
the Administrative Agent and the Lenders shall have no obligation to amend,
modify or waive any provision of the Credit Agreement or any other Loan Document
in the future.  The provisions and agreements set forth in this Agreement shall
not establish a custom or course of dealing or conduct between the
Administrative Agent, the Issuing Bank, the Servicer, any Lender, the Borrower
or any other Loan Party.


3.           Conditions Precedent.  This Agreement shall be effective upon
satisfaction of the following conditions precedent:


(a)           receipt by the Administrative Agent of counterparts of (i) this
Agreement, duly executed by the Borrower, the Administrative Agent and the
Required Lenders and (ii) the Pledge Agreement, duly executed by the Loan
Parties and the Administrative Agent, along with all certificates evidencing any
certificated Equity Interests pledged to the Administrative Agent pursuant to
the Pledge Agreement together with duly executed, undated, in blank stock powers
attached thereto.


(b)           receipt by (i) the Administrative Agent on behalf of each Lender
consenting to this Agreement on or before 5:00 p.m. Eastern time on May 14, 2012
of an amendment fee equal to 0.25% of the Revolving Commitment of such Lender
(after giving effect to this Agreement) and (ii) the Administrative Agent and
Merrill Lynch, Pierce, Fenner & Smith Incorporated of all fees and expenses due
and payable to them in connection with this Agreement;


(c)           receipt by the Administrative Agent of favorable opinions of legal
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, dated as of the Second Amendment Effective Date and in form and
substance satisfactory to the Administrative Agent;


(d)           receipt by the Administrative Agent of (i) certified copies of the
2012 Indenture and the 2012 Senior Notes and (ii) satisfactory evidence of the
simultaneous closing and funding of the 2012 Senior Notes on the Second
Amendment Effective Date, for total cash proceeds of not less than $200 million;


(e)           receipt by the Administrative Agent of a fully executed Consent in
the form attached as Exhibit A to this Agreement (the “Consent”), duly signed
and delivered by each Guarantor;


(f)           receipt by the Administrative Agent of a certificate of a
Responsible Officer of the Borrower and each other Loan Party, in form and
substance satisfactory to the Administrative Agent, (i) attaching resolutions of
each Loan Party approving and adopting this Agreement, the
 
 
11

--------------------------------------------------------------------------------

 
 
transactions contemplated herein and authorizing the execution and delivery of
this Agreement or the Consent (as applicable), the Pledge Agreement and any
documents, agreements or certificates related thereto and certifying that such
resolutions have not been amended, supplemented or otherwise modified and remain
in full force and effect as of the Second Amendment Effective Date and
(ii) certifying that the organizational documents of the Loan Parties have not
been amended, supplemented or otherwise modified since the Closing Date (or, if
a Loan Party’s organizational documents have been amended, supplemented or
otherwise modified since the Closing Date, attaching copies of such
organizational documents certified to be true and complete as of a recent date
by the appropriate Governmental Authority of the state or other jurisdiction of
its incorporation or organization, where applicable, and certifying such
organizational documents to be true and correct as of the Second Amendment
Effective Date);


(g)           receipt by the Administrative Agent of UCC financing statements
for the Borrower and each other Loan Party for each appropriate jurisdiction as
is necessary, in the Administrative Agent’s reasonable judgment, to perfect the
Administrative Agent’s security interest in the Pledged Collateral; and


(h)           receipt by the Administrative Agent of a fully executed copy,
certified by a Responsible Officer of the Borrower as true and complete, of the
waivers referenced in Section 1(b) of that certain Agreement Regarding Waiver
and Consent, dated as of April 29, 2012, by and among the Borrower, the
Subsidiary Loan Parties party thereto and the lenders party thereto.


4.           Miscellaneous.


(a)          The Credit Agreement, and the obligations of the Loan Parties
thereunder and under the other Loan Documents, are hereby ratified and confirmed
and shall remain in full force and effect according to their terms.


(b)          The Borrower hereby represents and warrants as follows:


(i)           The Borrower has taken all necessary organizational and, if
required, shareholder action to authorize the execution, delivery and
performance of this Agreement.


(ii)           This Agreement has been duly executed and delivered by the
Borrower and constitutes the legal, valid and binding obligations of the
Borrower, enforceable in accordance with its terms, except as such
enforceability may be subject to (A) bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and (B) general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).


(iii)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any Governmental Authority or third party is
required in connection with the execution, delivery or performance by the
Borrower of this Agreement, except those as have been obtained or made and are
in full force and effect and any filings required to be made with the Securities
and Exchange Commission to comply with the Borrower’s reporting obligations
under the Securities Exchange Act of 1934.


(c)     The Borrower represents and warrants to the Lenders that, after giving
effect to this Agreement, (i) the representations and warranties set forth in
Article V of the Credit
 
 
12

--------------------------------------------------------------------------------

 
 
Agreement and in each other Loan Document are true and correct in all material
respects (before and after giving effect to this Agreement) as of the date
hereof with the same effect as if made on and as of the date hereof, except to
the extent such representations and warranties expressly relate to an earlier
date and (ii) no unwaived event has occurred and is continuing which constitutes
a Default or an Event of Default.


(d)     This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.  Delivery of an executed
counterpart of this Agreement by telecopy shall be effective as an original and
shall constitute a representation that an executed original shall be delivered.


(e)           THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF GEORGIA.


[remainder of page intentionally left blank]
 
 
13

--------------------------------------------------------------------------------

 
 
Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.



BORROWER:    
RUBY TUESDAY, INC.,
a Georgia corporation
                By:     /s/ Marguerite N. Duffy        
Name: Marguerite N. Duffy
       
Title:   Senior Vice President
 

                                            
 

 
 
 

--------------------------------------------------------------------------------

 


ADMINISTRATIVE AGENT:
 
BANK OF AMERICA, N.A.,
as Administrative Agent
                By:     /s/ Erik M. Truette        
Name: Erik M. Truette
       
Title:   Assistant Vice President
 

  
 
                                            
 
 

--------------------------------------------------------------------------------

 
 

LENDERS:    
BANK OF AMERICA, N.A.,
as a Lender, Servicer, Issuing Bank and
Swingline Lender
                By:     /s/ John H. Schmidt        
Name: John H. Schmidt
       
Title:   Director
 

 

   
REGIONS BANK,
as a Lender
                By:     /s/ Jared A. Hall        
Name: Jared A. Hall
       
Title:   Vice President
 

 

   
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
                By:     /s/ Darcy McLaren        
Name: Darcy McLaren
       
Title:   Director
 

 

   
FIFTH THIRD BANK,
as a Lender
                By:     /s/ Lisa R. Cook        
Name: Lisa R. Cook
       
Title:   Vice President
 

 

   
US BANK NATIONAL ASSOCIATION,
as a Lender
                By:     /s/ Patrick Engel        
Name: Patrick Engel
       
Title:   Vice President
 

 

   
PNC BANK, NATIONAL ASSOCIATION,
as a Lender
                By:     /s/ Shelly B. Stephenson        
Name: Shelly B. Stephenson
       
Title:   Vice President
 

 
 
 

--------------------------------------------------------------------------------

 
 

   
BRANCH BANKING AND TRUST COMPANY,
as a Lender
                By:     /s/ R. Andrew Beam        
Name: R. Andrew Beam
       
Title:   Senior Vice President
 



 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1.1(a)


PRICING GRID


 
Pricing
Level
 
Adjusted Total Debt
to EBITDAR Ratio
 
Applicable Margin for Eurodollar Loans/Franchisee Loan Fundings
 
Applicable Margin for
Base Rate Loans
 
Applicable Commitment
Fee Percentage
 
I
 
< 1.50:1.0
1.25%
0.25%
0.300%
 
II
 
> 1.50:1.0 but < 2.00:1.0
1.50%
0.50%
0.300%
 
III
 
> 2.00:1.0 but < 2.50:1.0
1.75%
0.75%
0.350%
 
IV
 
> 2.50:1.0 but < 3.0:1.0
2.00%
1.00%
0.375%
 
V
 
> 3.0:1.0 but <
3.50:1.0
2.25%
1.25%
0.375%
VI
> 3.50:1.0
2.50%
1.50%
 
0.450%
 



 
 

--------------------------------------------------------------------------------

 


Schedule 1.2


REVOLVING COMMITMENTS
 
 
Lender
Revolving Commitment
Pro Rata Share
Bank of America, N.A.
$52,631,578.95
26.315789474%
Regions Bank
$39,473,684.21
19.736842105%
Wells Fargo Bank, National Association
$28,947,368.42
14.473684211%
Fifth Third Bank
$26,315,789.47
13.157894737%
U.S. Bank National Association
$23,684,210.53
11.842105263%
PNC Bank, National Association
$15,789,473.68
7.894736842%
Branch Banking & Trust Company
$13,157,894.74
6.578947368%
Total
$200,000,000
100.000000000%





 
 

--------------------------------------------------------------------------------

 


Schedule 8.1


EXISTING LIENS




 
  1.  
Liens arising from or related to indebtedness incurred by RT Tampa Franchise,
LP, a Subsidiary (see Schedule 5.14), in favor of GE Capital Franchise Finance
Corporation or its affiliates, which secures assets or property of such
Subsidiary at the sites identified (see Schedule 8.12, Item 7 for a listing of
such Debt and sites).




 
  2.  
Liens arising from or related to indebtedness incurred by RT Michiana Franchise,
LLC, a Subsidiary (see Schedule 5.14), in favor of GE Capital Franchise Finance
Corporation or its affiliates, which secures assets or property of such
Subsidiary at the sites identified (see Schedule 8.12, Item 7 for a listing of
such Debt and sites).




 
  3.  
Liens arising from or related to indebtedness incurred by RT Orlando Franchise,
LP, a Subsidiary (see Schedule 5.14), in favor of GE Capital Franchise Finance
Corporation or its affiliates, which secures assets or property of such
Subsidiary at the sites identified (see Schedule 8.12, Item 7 for a listing of
such Debt and sites).




 
  4.  
Liens arising from or related to indebtedness incurred by RT South Florida
Franchise, LP, a Subsidiary (see Schedule 5.14), in favor of GE Capital
Franchise Finance Corporation or its affiliates, which secures assets or
property of such Subsidiary at the sites identified (see Schedule 8.12, Item 7
for a listing of such Debt and sites).




 
  5.  
Liens arising from or related to indebtedness incurred by RT West Palm Beach
Franchise, LP, a Subsidiary (see Schedule 5.14), in favor of GE Capital
Franchise Finance Corporation or its affiliates, which secures assets or
property of such Subsidiary at the sites identified (see Schedule 8.12, Item 7
for a listing of such Debt and sites).




 
  6.  
Liens arising from or related to indebtedness incurred by RT Detroit Franchise,
LLC, a Subsidiary (see Schedule 5.14 in favor of GE Capital Franchise Finance
Corporation or its affiliates, and in favor of Irwin Franchise Capital or its
affiliates, which secures assets or property of such Subsidiary at the sites
identified (see Schedule 8.12, Item 7 for a listing of such Debt and sites).




 
  7.  
Liens arising from or related to indebtedness incurred by RT Michigan Franchise,
LLC, a Subsidiary (see Schedule 5.14), in favor of GE Capital Franchise Finance
Corporation or its affiliates, which secures assets or property of such
Subsidiary at the sites identified (see Schedule 8.12, Item 7 for a listing of
such Debt and sites).




 
  8.  
Liens arising from or related to indebtedness incurred by RT New England
Franchise, LLC, a Subsidiary (see Schedule 5.14), in favor of GE Capital
Franchise Finance Corporation or its affiliates and in favor of Irwin Franchise
Capital or its affiliates, which secures assets or property of such Subsidiary
at the sites identified (see Schedule 8.12, Item 7 for a listing of such Debt
and sites).




 
  9.  
Liens arising from or related to indebtedness incurred by RT Long Island
Franchise, LLC, a Subsidiary (see Schedule 5.14), in favor of GE Capital
Franchise Finance Corporation or its affiliates, in favor of Irwin Franchise
Capital or its affiliates, and in favor of P&P Holdings or its affiliates, which
secures assets or property of such Subsidiary at the sites identified (see
Schedule 8.12, Item 7 for a listing of such Debt and sites).




 
10.  
Liens arising from or related to indebtedness incurred by RT Denver Franchise,
L.P., a Subsidiary (see Schedule 5.14), in favor of GE Capital Franchise Finance
Corporation or its affiliates and in favor of Irwin Franchise Capital or its
affiliates,

 
 
 

--------------------------------------------------------------------------------

 



 
 
which secures assets or property of such Subsidiary at the sites identified (see
Schedule 8.12, Item 7 for a listing of such Debt and sites).

 

 
11.  
Liens arising from or related to indebtedness incurred by RT Indianapolis
Franchise, LLC, a Subsidiary (see Schedule 5.14), in favor of GE Capital
Franchise Finance Corporation or its affiliates and in favor of Irwin Franchise
Capital or its affiliates, which secures assets or property of such Subsidiary
at the sites identified (see Schedule 8.12, Item 7 for a listing of such Debt
and sites).




 
12.  
Liens arising from or related to indebtedness incurred by RT KCMO Franchise,
LLC, a Subsidiary (see Schedule 5.14), in favor of GE Capital Franchise Finance
Corporation or its affiliates, which secures assets or property of such
Subsidiary at the sites identified (see Schedule 8.12, Item 7 for a listing of
such Debt and sites).




 
13.  
Liens arising from or related to indebtedness incurred by RT Omaha Franchise,
LLC, a Subsidiary (see Schedule 5.14), in favor of GE Capital Franchise Finance
Corporation or its affiliates and in favor of Irwin Franchise Capital or its
affiliates, which secures assets or property of such Subsidiary at the sites
identified (see Schedule 8.12, Item 7 for a listing of such Debt and sites).




 
14.  
Liens arising from or related to indebtedness incurred by RT Portland Franchise
LLC, a Subsidiary (see Schedule 5.14), in favor of Irwin Franchise Capital or
its affiliates, which secures assets or property of such Subsidiary at the sites
identified (see Schedule 8.12, Item 7 for a listing of such Debt and sites).




 
15.  
Liens arising from or related to indebtedness incurred by RT St. Louis
Franchise, LLC, a Subsidiary (see Schedule 5.14), in favor of GE Capital
Franchise Finance Corporation or its affiliates and in favor of Irwin Franchise
Capital or its affiliates, which secures assets or property of such Subsidiary
at the sites identified (see Schedule 8.12, Item 7 for a listing of such Debt
and sites).




 
16.  
Liens arising from or related to indebtedness incurred by RT Western Missouri
Franchise, LLC, a Subsidiary (see Schedule 5.14), in favor of GE Capital
Franchise Finance Corporation or its affiliates and in favor of Irwin Franchise
Capital or its affiliates, which secures assets or property of such Subsidiary
at the sites identified (see Schedule 8.12, Item 7 for a listing of such Debt
and sites).




 
17.  
Liens arising from or related to indebtedness incurred by RT Minneapolis
Franchise, LLC, a Subsidiary (see Schedule 5.14), in favor of GE Capital
Franchise Finance Corporation or its affiliates and in favor of Irwin Franchise
Capital or its affiliates, which secures assets or property of such Subsidiary
at the sites identified (see Schedule 8.12, Item 7 for a listing of such Debt
and sites).



 
2

--------------------------------------------------------------------------------

 


Schedule 8.7


RESTRICTIVE AGREEMENTS



1. Prohibitions and restrictions that limit the ability of Subsidiaries party to
the agreements referenced under Item 7 of Schedule 8.12 to incur additional
liens on any of the assets that are subject to the liens referenced in such
agreements.


2. Prohibitions and restrictions that limit the ability of Subsidiaries party to
the agreements referenced under Item 7 of Schedule 8.12 to transfer or dispose
of any of the assets that are subject to the liens referenced in such
agreements.


3. Prohibitions and restrictions that limit the ability of Subsidiaries party to
the agreements referenced under Item 7 of Schedule 8.12 to make distributions or
dividends to its members or partners.




 
 

--------------------------------------------------------------------------------

 
 
Schedule 8.12


INDEBTEDNESS



1.           Indebtedness in the estimated contingent amount of $384,517 arising
under the Program and Support Agreement by and between Company and General
Electric Capital Business Asset Funding Corporation dated as of January 2002,
whereby Company guarantees no more than 30% of the then outstanding aggregate of
franchisee loans subject to the Program and Support Agreement if an unpaid
balance remains under any such loan to a franchisee after lender has realized
its rights in the collateral subject to the loan.  The Program and Support
Agreement was terminated effective July 1, 2004.


2.           Indebtedness in the estimated contingent amount of $3,629,951
arising under the Financing Agreement by and between Company and CitiCorp
Leasing, Inc. dated as of July 1, 2004, whereby Company guarantees a portion or
all of a participating franchisee’s loan subject to the program.  The Financing
Agreement was terminated on July 1, 2007.


3.           Indebtedness totaling $16,442,516 evidenced pursuant to various
letters of credit issued primarily in connection with Company’s workers
compensation and casualty insurance programs.


4.           From time to time, Company indemnifies certain lenders to Company’s
franchisees, wherein Company agrees to pay a portion of franchisee debt
allocated to specific leased property encumbered by such debt if such franchisee
defaults under its loan to the indemnified lender due to a failure to obtain (i)
certain landlord consents to subletting the property by the Company to the
franchisee or (ii) lease extensions for specific leased property.  In the event
of such payment, the indemnified lender assigns to Company all of its rights in
the related collateral.


5.           Company’s covenants in favor of Metropolitan Knoxville Airport
Authority (the “Authority”) in connection with the Food and Beverage Concession
Agreement dated September 1, 1999, between the Authority and RT McGhee-Tyson,
LLC, a Subsidiary, wherein Company agrees to provide continuing working capital
to RT McGhee Tyson, LLC during the term of the Concession Agreement.


6.           The Company has entered into a Distribution Agreement and an
Agreement Respecting Employee Benefit Matters (collectively referred to as
sharing agreements) with Morrison Fresh Cooking, Inc. (acquired by Piccadilly
Cafeterias, Inc.) and Morrison Management Specialists, Inc. (formerly Morrison
Health Care, Inc. and acquired by Compass Group, PLC) providing for the
assumption of liabilities and cross-indemnities designed to allocate, generally,
among these three companies, financial responsibility for liabilities arising
out of or in connection with business activities prior to the March, 1996
“spin-off” transaction.


7.           Former franchise partner Indebtedness described in the attached
spreadsheet.
 
 
 

--------------------------------------------------------------------------------

 
 
FORMER FRANCHISE PARTNER (ACQUIRED) INDEBTEDNESS
 
(all figures in 000's)
MORTGAGEE
 
TOTAL
       
RT Tampa Franchise, LP Debt:
     
GE - Cooper Creek Construction
 
395
 
GE - Healthpark Construction
 
755
RT Michiana Franchise, LLC Debt:
     
GE - Acquisition - Note 28525
 
1,379
 
GE - Acquisition - Note 28651
 
1,967
 
GE - Battle Creek Construction
 
629
RT Orlando Franchise, LP Debt:
     
GE - Bellair
 
483
 
GE - Leesburg
 
515
 
GE - Palm Coast Construction
 
1,164
RT South Florida Franchise, LP Debt:
     
GE - Deerfield Construction
 
312
 
GE - Homestead Construction
 
265
 
GE - Pompano Construction
 
591
RT West Palm Beach Franchise, LP Debt:
     
GE - Royal Palm Construction
 
1,216
 
GE - Sebastian
 
1,331
 
GE - Stuart
 
1,310
RT Detroit Franchise, LLC Debt:
     
GE - Saline Construction
 
1,096
 
GE - Novi Construction
 
1,554
 
GE - S. Canton Construction
 
994
 
Irwin - Allen Park Construction
 
670
 
Irwin - Plymouth Construction
 
931
 
Irwin - Plymouth FF&E
 
109
RT Michigan Franchise, LLC Debt:
     
GE - Cadillac Construction
 
1,099
 
GE - Port Huron Construction
 
499
 
GE - Gaylord Construction
 
1,323
 
GE - Traverse  City Construction
 
191
 
GE - Acquisition Debt
 
3,610
 
GE - Clarkston Construction
 
993
 
GE - Mt. Pleasant Construction
 
1,008
RT Long Island Franchise, LLC Debt
     
GE - CNL Acq-Commack
 
393
 
Irwin - Sayville Construction
 
1,310
RT New England Franchise, LLC Debt
     
GE - Acquisition Debt
 
388
 
GE - Waterville
 
1,136

 
 
 

--------------------------------------------------------------------------------

 
 

 
Irwin - Biddeford Construction
 
419
 
Irwin - Biddeford FF&E
 
177
 
Irwin - Auburn Construction
 
491
 
Irwin - Auburn FF&E
 
226
 
Irwin - Augusta Construction
 
605
 
Irwin - Augusta FF&E
 
257
RT Denver Franchise, L.P. Debt
     
GE - Acquisition Debt FFE
 
3,328
 
GE - Highlands Ranch Const
 
1,086
 
GE - Highlands Ranch FFE
 
274
 
GE - Arvada Const
 
1,290
 
GE - Aurora Const
 
1,257
 
GE - Ft. Collins Const
 
1,010
 
Irwin - Tower Road Construction
 
1,502
 
Irwin - Ridgeview Construction
 
1,578
RT Indianapolis Franchise, LLC Debt
     
GE - Construction refinance
 
3,952
 
GE - FF&E refinance
 
1,717
 
GE - Muncie Construction
 
923
 
GE - Muncie FF&E
 
162
 
Irwin - US Hwy 31 Construction
 
1,973
 
Irwin - US Hwy 31 FF&E
 
183
RT KCMO Franchise, LLC Debt
     
GE - Belton Construction
 
809
 
GE - Northgate Construction
 
994
 
GE - Shawnee Construction
 
1,383
RT Omaha Franchise, LLC Debt
     
GE - Cornhusker Construction
 
878
 
GE - N. 27th St. Construction
 
760
 
Irwin - Grand Island Construction
 
1,000
 
Irwin - Grand Island FF&E
 
33
 
Irwin - Kearney Construction
 
1,104
 
Irwin - Council Bluffs Construction
 
1,425
 
Irwin - North Platte Construction
 
1,349
 
Irwin - North Platte FF&E
 
186
Portland Debt:
     
Irwin - Refinance
 
366
RT St. Louis Franchise, LLC Debt
     
GE - Acquisition Debt1
 
539
 
GE - Acquisition Debt2
 
448
 
GE - Litchfield Construction
 
826
 
GE - Collinsville Construction
 
1,151
 
GE - Arnold Construction
 
1,467
 
Irwin - Valley Park Construction
 
1,110
 
Irwin - Valley Park FF&E
 
136

 
 
 

--------------------------------------------------------------------------------

 
 

 
Irwin - Cape Girardeau Construction
 
744
 
Irwin - Cape Girardeau FF&E
 
94
 
Irwin - Wentzville Construction
 
1,100
 
.
 
173
RT Western Missouri Franchise, LLC Debt
     
GE - Acquisition Debt (Construction)
 
3,245
 
GE - Acquisition Debt (FF&E)
 
1,678
 
GE - Construction refinance
 
5,778
 
GE - FF&E refinance
 
8,433
 
Irwin - Bass Pro Construction
 
1,305
 
Irwin - Conway Construction
 
1,465
 
Irwin - Conway FF&E
 
191
 
Irwin - Kirksville Construction
 
1,130
 
Irwin - Republic Construction
 
1,474
 
Irwin - West Plains Construction
 
847
 
Irwin - West Plains FF&E
 
93
RT Minneapolis Franchise, LLC Debt
     
GE - Eden Prairie New Unit
 
1,165
 
GE - Cottage Grove New Unit
 
1,957
 
GE - Cottage Grove FFE
 
174
 
GE - Oak Park New Unit
 
1,722
 
GE - Acquisition Debt
 
1,408
 
Irwin - Shakopee Construction
 
1,517
 
Irwin - Refinance/Remodel MOA
 
94
     
103,777
 
Premium/discount fair value adjustment
 
2,588
Balance
   
106,365
       
Breakdown of mortgage loan obligations:
   
GE
 
 $    76,410
 
Irwin
 
       27,367
 
Premium/Discount
 
         2,588
 
Total Mortgage loan obligations
 $  106,365





 
 

--------------------------------------------------------------------------------

 


Schedule 8.14


CERTAIN SUBSIDIARIES


RT Millington, LLC
RT O’Toole, LLC
RT Indianapolis Franchise, LLC
RT St. Louis Franchise, LLC
RT Tampa Franchise, LP
RT Orlando Franchise, LP
RT South Florida Franchise, LP
RT West Palm Beach Franchise, LP
RT Smith, LLC
RT Long Island Franchise, LLC
RT New England Franchise, LLC
RT Western Missouri Franchise, LLC
RT Omaha Franchise, LLC
RT KCMO Franchise, LLC
RT Portland Franchise, LLC
RT Denver Franchise, LP
RT Minneapolis Franchise, LLC




 
 

--------------------------------------------------------------------------------

 
 
Schedule I
 
Franchise Partners
Notes and Mortgage Payable
(000)'s
 

       LENDER
TOTAL
RT Tampa Franchise, LP Debt:
   
GE - Cooper Creek Construction
395
 
GE - Healthpark Construction
755
RT Michiana Franchise, LLC Debt:
   
GE - Acquisition - Note 28525
1,379
 
GE - Acquisition - Note 28651
1,967
 
GE - Battle Creek Construction
629
RT Orlando Franchise, LP Debt:
   
GE - Bellair
483
 
GE - Leesburg
515
 
GE - Palm Coast Construction
1,164
RT South Florida Franchise, LP Debt:
   
GE - Deerfield Construction
312
 
GE - Homestead Construction
265
 
GE - Pompano Construction
591
RT West Palm Beach Franchise, LP Debt:
   
GE - Palm City Construction
0
 
GE - Palm City FF&E
0
 
GE - Royal Palm Construction
1,216
 
GE - Sebastian
1,331
 
GE - Stuart
1,310
 
GE - Acquisition Debt
0
RT Detroit Franchise, LLC Debt:
   
GE - Saline Construction
1,096
 
GE - Saline FF&E
0
 
GE - Novi Construction
1,554
 
GE - Novi FF&E
0
 
GE - S. Canton Construction
994
 
GE - S. Canton FF&E
0
 
GE - Acquisition Debt
0
 
Irwin - Allen Park FF&E
0
RT Michigan Franchise, LLC Debt:
   
GE - Cadillac Construction
1,099
 
GE - Port Huron Construction
499
 
GE - Gaylord Construction
1,323
 
GE - Traverse  City Construction
191
 
GE - Traverse  City FF&E
0
 
GE - Acquisition Debt
3,610
 
GE - Clarkston Construction
993
 
GE - Clarkston FF&E
0
 
GE - Mt. Pleasant Construction
1,008

 
 
 

--------------------------------------------------------------------------------

 
 
Franchise Partners
Notes and Mortgage Payable
(000)'s

       TOTAL  TOTAL
RT Long Island Franchise, LLC Debt
   
GE – Acquisition Debt
0
 
GE – Commack
393
 
Irwin - Miller Place Construction
0
 
Irwin - Miller Place FF&E
0
 
Irwin - Deer Park Construction
0
 
Irwin - Deer Park FF&E
0
 
Irwin - Sayville FF&E
0
RT New England Franchise, LLC Debt
   
GE – Acquisition Debt
388
 
GE – Waterville
1,136
 
GE – Westbrook
0
 
GE – Topsham
0
       
RT Denver Franchise, L.P. Debt
   
GE - Citadel Mall
0
 
GE - Acquisition debt FF&E
3,328
 
GE - Highlands Ranch Construction
1,086
 
GE - Highlands Ranch FF&E
274
 
GE - Arvada Construction
1,290
 
GE - Aurora Construction
1,257
 
GE - Fort Collins Construction
1,010
 
Irwin - Tower Road FF&E
0
 
Irwin - Ridgeview FF&E
0
       
RT Indianapolis Franchise, LLC Debt
   
GE- Construction refinance
                          3,952
 
GE- FF&E refinance
                          1,717
 
GE- Muncie Construction
                             923
 
GE- Muncie FF&E
                             162
 
Irwin - Wesleyan Road Construction
0
 
Irwin - Wesleyan Road FF&E
0
       
RT KCMO Franchise, LLC Debt
   
GE- Acquisition Debt
0
 
GE - Belton Construction
                             809
 
GE - Northgate Construction
                             994
 
GE - Shawnee Construction  
                          1,383
       

 
 
 

--------------------------------------------------------------------------------

 
 
Franchise Partners
Notes and Mortgage Payable
(000)'s

       TOTAL  TOTAL
RT Omaha Franchise, LLC Debt
   
GE - Cornhusker Construction
                             878
 
GE - Edgewood Construction
0
 
GE - Edgewood FF&E
0
 
GE - Lakeside Construction
0
 
GE - Lakeside FF&E
0
 
GE - N. 27th St. Construction
                             760
 
Irwin - Kearney FF&E
0
 
Irwin - Council Bluffs FF&E
0
       
RT St. Louis Franchise, LLC Debt
   
GE - Acquisition Debt1  
                             539
 
GE - Acquisition Debt2
                             448
 
GE - Litchfield Construction
                             826
 
GE - Collinsville Construction
                          1,151
 
GE - Collinsville FF&E  
0
 
GE- Arnold Construction
                          1,467
 
GE- O'Fallon Construction
0
       
RT Western Missouri Franchise, LLC Debt
   
GE - Acquisition Debt (Construction)
                          3,245
 
GE - Acquisition Debt (FF&E)-
                          1,678
 
GE- Construction refinance
                          5,778
 
GE- FF&E refinance
                          8,433
 
Irwin - Bass Pro FF&E
0
 
Irwin - Kirksville FF&E
0
 
Irwin - Republic FF&E
0
       
RT Minneapolis Franchise, LLC Debt
   
GE - Eden Prairie Construction  
                          1,165
 
GE - Eden Prairie FF&E  
0
 
GE - Cottage Grove Construction
                          1,957
 
GE - Cottage Grove FF&E
                             174
 
GE - Oak Park Construction
                          1,722
 
GE - Oak Park FF&E
0
 
GE - Inver Grove Construction
0
 
GE - Acquisition debt
                          1,408
 
Irwin - Shakopee FF&E
0
 
Irwin - Owatonna Construction
0
 
Irwin - Chaska FF&E
0
         
Denver - Chapel Hill note
0

 
 
 

--------------------------------------------------------------------------------

 
 
Franchise Partners
Notes and Mortgage Payable
(000)'s

             TOTAL  TOTAL        
P&P Holdings
   
Long Island - Sayville
0
       
The Holland, Inc.
   
Portland - Beaverton FF&E
0
                   
  TOTAL
                        76,410
       



 
 

--------------------------------------------------------------------------------

 
 
Exhibit A


CONSENT




This Consent (this “Consent”), dated as of May 14, 2012, is delivered in
connection with the Second Amendment to Revolving Credit Agreement and Waiver,
dated as of the date hereof (the “Agreement”), by and among RUBY TUESDAY, INC.,
a Georgia corporation (the “Borrower”), the various financial institutions from
time to time parties thereto (the “Lenders”) and Bank of America, N.A., in its
capacity as the administrative agent for the Lenders (in such capacity the
“Administrative Agent”).  Unless otherwise defined, terms used herein have the
meanings provided in the Credit Agreement (as defined in the Agreement) as
amended by the Agreement (such agreement, as so amended, being the “Amended
Credit Agreement”).


Each of the undersigned, as a party to the Subsidiary Guaranty Agreement, hereby
acknowledges and consents to the execution and delivery of the Agreement, and
hereby confirms and agrees that the Subsidiary Guaranty Agreement is and shall
continue to be, in full force and effect, and hereby ratifies and confirms in
all respects its obligations thereunder, except that, upon the effectiveness of,
and on and after the date of, the Agreement, all references in the Subsidiary
Guaranty Agreement to the “Credit Agreement,” “thereunder,” “thereof” or words
of like import shall mean the Amended Credit Agreement.


This Consent may be executed by the parties hereto in counterparts, each of
which shall be deemed to be an original and all of which shall constitute
together but one and the same instrument.
                                                         

 GUARANTORS: RTBD, INC.            
By:
        Name:         Title:             

                                                     

 
RT FINANCE, INC.
           
By:
        Name:         Title:             

                                                     

 
RUBY TUESDAY GC CARDS, INC.
           
By:
        Name:         Title:             

                                              

 
RT TAMPA FRANCHISE, L.P.
           
By:
        Name:         Title:             



 
 

--------------------------------------------------------------------------------

 
                                              

 
RT ORLANDO FRANCHISE, L.P.
           
By:
        Name:         Title:             

                                              

 
RT SOUTH FLORIDA FRANCHISE, L.P.
           
By:
        Name:         Title:             

                                              

 
RT NEW YORK FRANCHISE, LLC
           
By:
        Name:         Title:             

                                              

           RT SOUTHWEST FRANCHISE, LLC    
By:
        Name:         Title:             

                                              

           RT MICHIANA FRANCHISE, LLC    
By:
        Name:         Title:             

                                              

 
RT FRANCHISE ACQUISITION, LLC
           
By:
        Name:         Title:             

                                              

 
RT KENTUCKY RESTAURANT HOLDINGS, LLC
           
By:
        Name:         Title:             

                                              

 
RT FLORIDA EQUITY, LLC
           
By:
        Name:         Title:             



 
 

--------------------------------------------------------------------------------

 
                                              

 
RTGC, LLC
           
By:
        Name:         Title:             

                                              

 
RT DETROIT FRANCHISE, LLC
           
By:
        Name:         Title:             

                                              

 
RT MICHIGAN FRANCHISE, LLC
           
By:
        Name:         Title:             

                                      

 
RT WEST PALM BEACH FRANCHISE, L.P.
           
By:
        Name:         Title:             

                                              

 
RT NEW ENGLAND FRANCHISE, LLC
           
By:
        Name:         Title:             

                                              

 
RT LONG ISLAND FRANCHISE, LLC
           
By:
        Name:         Title:             

                                              

 
RUBY TUESDAY, LLC
           
By:
        Name:         Title:             

                                              

 
RT LAS VEGAS FRANCHISE, LLC
           
By:
        Name:         Title:             



 
 

--------------------------------------------------------------------------------

 
                                              

 
RT MINNEAPOLIS FRANCHISE, LLC
           
By:
        Name:         Title:             

                                              

 
RT INDIANAPOLIS FRANCHISE, LLC
           
By:
        Name:         Title:             

                                              

 
RT DENVER FRANCHISE, L.P.
           
By:
        Name:         Title:             

                                              

 
RT OMAHA FRANCHISE, LLC
           
By:
        Name:         Title:             

                                              

 
RT KCMO FRANCHISE, LLC
           
By:
        Name:         Title:             

                                              

 
RT PORTLAND FRANCHISE, LLC
           
By:
        Name:         Title:             

                                              

 
RT ST. LOUIS FRANCHISE, LLC
           
By:
        Name:         Title:             

                                              

 
RT WESTERN MISSOURI FRANCHISE, LLC
           
By:
        Name:         Title:             




--------------------------------------------------------------------------------